DETAILED ACTION

The Information Disclosure Statement(s) filed 10/13/2020, 12/14/2021, 04/22/2022, 04/29/2022, and 10/13/2022  has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election filed 10/13/2022 has been entered. Applicant has elected Group 1 found in claims 1-11. Claims 1-11 remain pending in the application. Claims 12-23 have been withdrawn.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 contains the phrase “at least two motor portions”, while the specification and drawings support “two partial motors”. Examiner will examine the claim with the understanding that the “two motor portions” are represented in the drawings as the “two partial motors”, however this will need to be changed such that phrasing for the drawings and specification match the used phrase in the claim. If no change is made, it will result in a drawing objection for an unsupported claim feature.
Regarding claim 6, the word “arranges” following batteries should read “arranged”.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 20220009626 A1) in view of Alt et al. (US 20210229821 A1).
Regarding claim 1, Baharav teaches an electric aircraft comprising: a plurality of rotors for providing lift for vertical take-off and landing of the aircraft (Figure 1); a plurality of proprotors that are tiltable between lift configurations for providing lift for vertical take-off and landing of the aircraft and propulsion configurations for providing forward thrust to the aircraft (Figures 1-2, 5-8); a first battery pack for powering at least a portion of a first rotor of the plurality of rotors and at least a portion of a first proprotor of the plurality of proprotors (¶ [0198]); a second battery pack for powering at least a portion of a second rotor of the plurality of rotors and at least a portion of a second proprotor of the plurality of proprotors (This is obvious in view of (¶ [0198]), as Baharav teaches a plurality of batteries, rotors, and proprotors operably connected. MPEP 2144.01 VI teaches that a mere duplication of parts requires only routine skill in the art).  Baharav fails to specifically teach a first electric power bus electrically connecting the first battery pack to the at least a portion of the first rotor and the at least a portion of the first proprotor; and a second electric power bus electrically connecting the second battery pack to the at least a portion of the second rotor and the at least a portion of the second proprotor. However, ¶ [0198] teaches that the batteries are used for powering the rotors and proprotors. It is obvious that an electrical bus or battery management system would connect the batteries to the rotors and proprotors such that the appropriate power settings for flight segments (like take-off, cruise, and landing) and charge were appropriately maintained for the system, as is well known in the art. Baharav fails to teach wherein the second electric power bus is electrically isolated from the first electric power bus. However, Alt teaches an electrical aircraft comprising a power distribution wherein a second electric power bus is electrically isolated from the first electric power bus (depicted in Figures 1 and 2). More, the electrical power buses are defined such that each of the propulsors has their own battery pack, and is in electric communication with a propulsor on the opposing side of the fuselage.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Baharav such that propulsors comprised their own battery packs and a power distribution in communication with a separate propulsor, in addition to power distributions comprising the first and second battery packs being electrically isolated from one another in order to provide a fault tolerant propulsion system capable of preventing adverse yaw moments upon electric failure (as taught by ¶ [0009, 0015] of Alt).
Regarding claim 2, Baharav as modified by Alt teaches the invention of claim 1, wherein the first rotor and first proprotor are on opposite sides of the aircraft (Baharav modified by Alt teaches a plurality of first rotors opposite first proprotors. Further, Alt’s electrical method teaches a connection comprising propulsion elements on opposite sides of a fuselage).
Regarding claim 3, Baharav as modified by Alt teaches the invention of claim 1, wherein the first rotor is powered by only the first battery pack and the first proprotor is powered by only the second battery pack (The response to claim 1 satisfies this limitation).
Regarding claim 5, Baharav as modified by Alt teaches the invention of claim 1, wherein an electric circuit connecting the first battery pack to the first rotor and to the first proprotor is free of diodes (as depicted by Figure 2 of Alt).  
Regarding claim 6, Baharav as modified by Alt teaches the invention of claim 1, wherein the first battery pack comprises a plurality of batteries arranged in series, parallel, or a combination of series and parallel (Figure 2 of Alt teaches the batteries in series configuration).  
Regarding claim 7, Baharav as modified by Alt teaches the invention of claim 1, wherein the first and second battery packs are configured to generate greater than 100 volts (Alt teaches that their power distribution system may include a 1080-volt DC electrical bus and a 28-volt DC electrical bus).  
Regarding claim 8, Baharav as modified by Alt teaches the invention of claim 1, wherein an electric power of at least one of the first rotor and the first proprotor is at least 10 kilowatts (Baharav teaches the use of 95 and 65 kW propulsors in ¶ [0212-0213]).
Regarding claim 9, Baharav as modified by Alt teaches the invention of claim 1, wherein the aircraft is manned (¶ [0141] of Baharav).
Regarding claim 10, Baharav as modified by Alt teaches the invention of claim 1, wherein the aircraft is a vertical take-off and landing aircraft (¶ [0001] of Baharav).  
Regarding claim 11, Baharav teaches a method for powering an aircraft comprising: powering, by a first battery pack, at least a portion of a first rotor (¶ [0198]) and at least a portion of a first proprotor (¶ [0198]) via a first electric power bus electrically connecting the first battery pack to the at least a portion of the first rotor and the at least a portion of the first proprotor (¶ [0198] teaches that the batteries are used for powering the rotors and proprotors. It is obvious that an electrical bus or battery management system would connect the batteries to the rotors and proprotors such that the appropriate power settings for flight segments (like take-off, cruise, and landing) and charge were appropriately maintained for the system, as is well known in the art); and powering, by a second battery pack, at least a portion of a second rotor and at least a portion of a second proprotor via a second electric power bus electrically connecting the second battery pack to the at least a portion of the second rotor and the at least a portion of the second proprotor (This is obvious in view of (¶ [0198]), as Baharav teaches a plurality of batteries, rotors, and proprotors operably connected. MPEP 2144.01 VI teaches that a mere duplication of parts requires only routine skill in the art). Baharav fails to specifically teach wherein the second electric power bus is electrically isolated from the first electric power bus. However, Alt teaches an electrical aircraft comprising a power distribution wherein a second electric power bus is electrically isolated from the first electric power bus (depicted in Figures 1 and 2). More, the electrical power buses are defined such that each of the propulsors has their own battery pack, and is in electric communication with a propulsor on the opposing side of the fuselage.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Baharav such that propulsors comprised their own battery packs and a power distribution in communication with a separate propulsor, in addition to power distributions comprising the first and second battery packs being electrically isolated from one another in order to provide a fault tolerant propulsion system capable of preventing adverse yaw moments upon electric failure (as taught by ¶ [0009, 0015] of Alt).  

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 20220009626 A1) in view of Alt et al. (US 20210229821 A1), in further view of  Kumar et al. (US 20200290742 A1).
Regarding claim 4, Baharav as modified by Alt teaches the invention of claim 1,  but fails to specifically teach wherein the first rotor comprises at least two motor portions, the first battery pack powers a first motor portion of the at least two motor portions, and the second battery pack powers a second motor portion of the at least two motor portions. However, Figures 6-7, and 26 of Kumar teaches an analogous hybrid electric aircraft comprising electric propulsor, wherein the electric propulsors comprise at least two motor portions (elements 704), that are each comprise individual inverter-rectifiers connected to a distribution bus and battery management systems that comprise a plurality of battery packs. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the propulsors in the modification of Baharav such that they comprised a plurality of motors powering the propeller in order to provide redundancy in the event of a motor fault. More, Alt’s power distribution taught an individual battery pack for each respective motor (as seen in Figure 2). As such, it would have been obvious to further modify the modification of Baharav such that each individual motor in the propulsor comprised its own respective power source, in order to further provide redundancy and fault tolerance in the power distribution system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644